Judgment reversed upon the law and the facts, with costs, and complaint dismissed, with costs. We are of opinion that there can be no recovery for damages resulting from injuries to plaintiff’s testator’s wife, to whom plaintiff’s testator was not responsible in damages, since the policy of insurance provided for and by its terms contemplated indemnity only in the event of loss by reason of the liability imposed by law upon plaintiff’s testator for damages recovered or recoverable by the injured party against plaintiff’s testator. (Cohen v. Employers’ Liability Assurance Corporation, Ltd., of London, England, 212 App. Div. 884.) Further, the items of damage which form the basis of the recovery here clearly do not consist of expenses incurred “ at the time such injuries were sustained.” They cover a period of eight weeks, and include nursing, board for nurse and hospital expenses. A small part is for medical services covering that period, and there is no stipulation or proof as to the “ expense incurred in providing immediate surgical relief at the time the injuries were sustained.” The policy clearly contemplates but “ first aid ” treatment. Lazansky, P. J., Rich, Hagarty, Seeger and Carswell, JJ., concur.